— Memorandum by the Court.
Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed August 2, 1965, and from a further decision thereof filed July 20, 1967 reaffirming the prior decision. The record contained substantial evidence to support the finding of the board that the alleged employer was neither a general contractor nor a general or special employer of the claimant. The issue was one of fact for the board. (See Matter of Grefe v. Tractor Rentals, 30 A D 2d 747, mot. for lv. to app. den. 22 N Y 2d 646.) Decisions affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by the court.